                                                                      George Kostolampros
                                                                      T 202.344.4426
                                                                      F 202.344.8300
                                                                      gkostolampros@venable.com
July 5, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

       Re:     United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

        We write on behalf of Danske Bank A/S London Branch (“Danske”) with respect to the
conference the Court set for July 6 to respectfully request an adjournment to July 16, 2021. Due
to a scheduling conflict, I am unavailable to appear, but my colleagues Doreen Martin and/or
Xochitl Strohbehn are available to proceed. Nevertheless, we still request an extension in order to
provide Danske additional time to assess production and availability of agreed to discovery and to
finalize a potential draft note sale agreement to present to the Court.

       In connection with this request, Danske contacted the government and the government
agreed and has indicated that it is available July 16.

      We thank the Court for its time and attention to this matter.



                                                            Respectfully,


                                                            /s/ George Kostolampros

                                                            George Kostolampros
                                                            Doreen S. Martin
                                                            Xochitl S. Strohbehn


cc:    All parties of record via ECF
